Citation Nr: 0023690	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  95-25 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an anal fistula.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel
INTRODUCTION

The veteran served on active duty from July 1958 to May 1961.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in November 1994, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  A Video Conference hearing was conducted by the 
undersigned Member of the Board in May 1998.

The appeal was last before the Board in May 1999, at which 
time it was remanded for further development.  Following 
completion of the requested development, the RO, in 
Supplemental Statements of the Case, each mailed to the 
veteran in April 2000, continued to deny each issue on 
appeal.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  The veteran's fistula in ano was not present in service 
and is not otherwise related thereto. 

2.  Back disability of chronic derivation, variously assessed 
and to include low back arthritis initially shown in the 
1990's, was not present in service and is not otherwise shown 
to be related thereto; no present spinal condition or 
pathology is shown to have been either caused or chronically 
worsened by a service-connected disability.


CONCLUSIONS OF LAW

1.  A fistula in ano was not incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991).  

2.  Back disability of chronic derivation was not incurred in 
or aggravated by service, nor is it proximately due to or the 
result of, or aggravated by, a service-connected disability, 
nor may lumbar arthritis be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.307, 3.309, 3.310 (1999); Allen v. Brown, 7 
Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

I.  Anal Fistula

The Board is considering this claim on the merits, having 
concluded that a timely and adequate substantive appeal was 
filed.

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.

The veteran asserts that he has a fistula in ano which, 
though of post service origin, is nevertheless related to a 
pilonidal sinus which was surgically excised in service.  In 
this regard, service medical records reflect that in February 
1959 the veteran was found to have a pilonidal cyst located 
"about 8 cm above the anus"; the central area of the 
pilonidal sinus was surgically excised and drained the same 
month.  In May 1959, what was apparently an abscess at the 
surgical site was detected, for which sitz baths were 
administered.  In July 1959, the veteran was found to have 
small furuncles in the area of the then "dormant" cyst.  
Subsequent to service, the veteran was admitted to a non-VA 
facility in December 1961 with "a badly infected" pilonidal 
cyst; related incision and drainage were accomplished on the 
day of admission.  In early February 1962, a complete 
excision of the cyst was carried out.

A report pertaining to treatment rendered the veteran at a 
non-VA facility reflects that in July 1989 he was found to 
have swelling in the left buttock area; the area was noted to 
have previously been abscessed, in response to which it had 
been "drained with a pin."  On examination there "appear[ed] 
to be a large infected area without any sign of communication 
with the rectum" which apparently extended to the base of the 
scrotum.  Incision and drainage was accomplished.  In 
February 1990, the veteran was noted to have developed 
another "perirectal abscess in the left perianal area"; 
incision and drainage was accomplished.  It was noted that if 
the veteran continued to experience drainage from the area, 
it may be necessary "to do a" fistulotomy and fistula in ano.  
In March 1993, the veteran was admitted to a VA facility in 
response to pain at the base of his scrotum in his left 
perineum.  On examination he was found to have an 
ischiorectal abscess, for which lancing and drainage were 
accomplished.  

When seen for VA outpatient treatment in April 1994, the 
veteran was found to have an "open fistula" with about a "1/2 
cm hole" located "posterior to" the left scrotum.  In 
apparently July 1994, the veteran underwent corrective 
surgery in response to the fistula which involved the 
placement of a "seton" thread for passage through the 
fistula.  A report pertaining to VA outpatient treatment 
rendered the veteran in May 1995 contains an anatomical 
diagram depicting a fistula in ano located approximately mid-
way between the scrotum and anus; the veteran's pilonidal 
cystectomy is depicted as being approximately 180 degrees 
adjacent the fistula.  On VA examination in January 1996, the 
examiner expressed the view that there was no "causal 
relationship between [the veteran's inservice] pilonidal 
sinus infection" and the subsequent fistula in ano.  On 
examination, the veteran was noted to have a fistula in ano 
"present with a wick in place".  

In considering the veteran's claim for service connection for 
an anal fistula, the Board is constrained to point out that 
the location of the pilonidal cyst which was surgically 
excised and drained in February 1959 in service was located 
"about 8 cm above the anus".  In contrast, the fistula found 
in 1994, for which corrective surgery (with placement of a 
"Seton" thread) was accomplished, was located approximately 
level with the anus at a site ("posterior to" the left 
scrotum) which on an arc would be approximately 180 degrees 
adjacent the fistula.  The Board is cognizant that when the 
veteran was seen under non-VA auspices (apparently by Dr. 
Berry) in February 1990, the possibility of his having, owing 
to a perirectal abscess, to undergo a fistulotomy was 
entertained.  However, the cited abscess (i.e., the veteran 
had "developed another perirectal abscess in the left 
perianal area") was, as opposed to being in the area of the 
pilonidal cyst noted in service, located in an area proximal 
to the base of the scrotum, and thus ostensibly several 
inches or more diagonally from the cyst noted in service.  
Finally, while service connection has been established, 
incident to the inservice surgery, for post operative 
pilonidal sinus scar, the record, in its entirety, is 
negative for any evidence which etiologically relates the 
veteran's anal fistula to the service-incurred scar, which 
consideration precludes secondary service connection, in 
accordance with 38 C.F.R. § 3.310(a), for his anal fistula.  
In view of the foregoing observations, then, the Board 
concludes that the preponderance of the evidence is against 
service connection for an anal fistula.  38 U.S.C.A. §§ 1131, 
5107.  

II.  Back Disability

As noted above, service connection may be granted for 
disability which is either incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  Secondary service connection 
can be granted for disability which was either caused or 
chronically worsened (though only to the extent of such 
worsening) by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen, supra.

The veteran's DD 214 reflects that he is in receipt of a 
"Parachutist Badge".  He asserts that he injured his back 
when landing in a parachute jump in service and he contends, 
in essence, that he presently has back disability of chronic 
derivation due to service.  In this regard, service medical 
evidence dated in March 1961 reflects that the veteran at 
that time injured his right leg in the course of a presumably 
parachute "jump" performed the previous day.  The veteran was 
given crutches and was found the following day to be "[f]it 
for duty"; there is no reference to any injury involving the 
veteran's back.  The following month, when the veteran was 
examined for service separation purposes, his spine was 
clinically evaluated as normal.

Subsequent to service, in conjunction with VA outpatient 
treatment rendered the veteran in August 1992, May 1995 and 
November 1995, the assessments were low back arthritis, 
lumbar disc disease and chronic low back pain, respectively.  
A December 1996 statement from Wesley D. Moore, D.C., 
reflects that the veteran presented in May 1996 with 
complaint of recurrent severe back pain.  Dr. Moore indicated 
that the veteran had related having suffered with low back 
pain since he had "injured his back" in 1959 in service.  The 
clinical impressions, following examination, included chronic 
low back pain and facet arthropathy, for which no etiology 
was stated.  When the veteran was examined by VA in January 
1997, he related that his (as recorded by the examiner) "back 
started" to bother him approximately four years earlier and 
that, owing to the same, he had to retire from his work 
involving heating and air conditioning.  Pertinent X-ray 
examination revealed lumbar arthritis and disc space 
narrowing.  The examination diagnoses were low back pain with 
arthritis and disc disease, and old T-12 compression 
fracture.  The examiner opined that the veteran's spinal 
problems were most likely related to his former occupation 
involving heating and air conditioning, and were "totally 
unrelated" to impairment associable with his service-
connected left ankle disability.  An April 1998 submission 
from Dr. Moore was a duplicate of the above-cited December 
1996 item with, however, an added opinion that if in fact the 
veteran "did significantly injure his lower back" in service, 
"then there is [a likelihood that] his chronic low back 
symptoms are related to the injuries incurred" in service.

Received in June 1997 were two statements from former service 
comrades of the veteran.  The statements reflect, 
collectively, that the veteran was "injured" in a parachute 
jump in "the spring of 1961 or possibly spring of 1960", 
subsequent to which he was given crutches and/or put in a 
"cast and brace for several months..."

Most recently, when he was examined by VA in March 2000, the 
veteran related that he was a paratrooper in service and that 
he thereafter "worked hard" in the heating and air 
conditioning business until five years earlier.  He 
"believe[d]" that he had injured his back in a "hard 
[parachute] jump" in service.  His complaints (in March 2000) 
included discomfort if he put strain on the right side of his 
back.  The diagnoses, following examination, were T-12 
compression fracture and lumbar arthritis and disc disease.  
The examiner, in commenting as to the etiology of the 
veteran's "back condition", indicated that he found the 
veteran's assertion relative to experiencing a "hard 
[parachute jump] landing" in service to be credible.  
However, inasmuch as the veteran's "present symptoms" began 
after he had performed "hard work for 30 to 35 years with 
gradual onset of low back pain", the examiner was of the view 
that it was "not at all likely that [his] present back 
condition was actually incurred in service or otherwise 
related to" service.  The veteran's T-12 compression 
fracture, in the examiner's opinion, "could be the result of 
service or later, but [was] not the reason for the veteran's 
present back condition." 

In considering the veteran's claim for service connection for 
back disability, the Board is constrained to point out that 
the only parachute jump mishap noted in service medical 
records (which occurred in March 1961) resulted in injury 
involving (apparently) only his right leg.  After being 
issued crutches, the veteran was, the following day, found to 
be able to resume full duty.  Thus, while the Board does not 
dispute that the veteran was injured in a parachute jump in 
service, there is no evidence documenting that he injured his 
back in the course of the same.  The veteran presently has a 
number of disabilities of chronic derivation, including pain 
and arthritis, referable to his low back.  While Dr. Moore 
(who has apparently never reviewed the veteran's service 
medical records), in his April 1998 submission, relates the 
veteran's low back problems to service if in fact the veteran 
"did significantly injure his lower back" in service, such 
opinion was necessarily formed solely on the basis of the 
veteran's related service history.  The United States Court 
of Appeals for Veterans Claims has indicated that an opinion 
rendered on such basis lacks materiality.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  The opinion, moreover, 
is suppositional insofar as it makes no mention of the 
physically demanding nature of the veteran's post service 
employment in the heating and air conditioning field (which 
was cited by the January 1997 VA examiner as being the most 
likely cause of the veteran's back problems) as a possible 
factor in the veteran's present spinal disablement.  See 
Black v. Brown, 5 Vet. App. 177 (1993).  The lone remaining 
item of evidence which is even facially probative of spinal 
disablement of service origin is the March 2000 VA examiner's 
observation that the veteran's T-12 compression fracture 
"could be the result of service or later..."  While such 
observation inherently conveys that the veteran's T-12 
compression fracture is possibly of service origin, the Board 
would respectfully point out that evidence favorable to a 
veteran's claim that does little more than suggest a 
possibility that a condition might be of service origin is 
insufficient to establish service connection therefor.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  In 
addition, there is no evidence documenting the presence of 
the veteran's lumbar arthritis until the 1990's, many years 
after his separation from service, which consideration 
precludes a grant of service connection for such pathology on 
a presumptive basis pursuant to the provisions of 38 U.S.C.A. 
§§ 1112, 1131 and 38 C.F.R. §§ 3.307, 3.309.  Finally, there 
is no evidence demonstrative of any present spinal condition 
or pathology as having been either caused (in an etiological 
sense) or chronically worsened (i.e., aggravated) by any 
service-connected disability, precluding related secondary 
service connection pursuant to 38 C.F.R.    § 3.310(a) and 
Allen, supra, respectively.  Given the foregoing reasoning 
and analyses, then, the Board is constrained to conclude that 
the preponderance of the evidence is against service 
connection for back disability.

In making the foregoing determination, the Board has not 
disregarded the two above-cited statements from former 
service comrades of the veteran which convey, collectively, 
that the veteran was "injured" in a parachute jump in "the 
spring of 1961 or possibly spring of 1960", subsequent to 
which he was given crutches and/or put in a "cast and brace 
for several months..."  However, even ignoring that service 
medical records fail to document any spinal injury in 
service, the Board would emphasize the more salient 
consideration that observations advanced by lay individuals 
(even if not disputed) are insufficient to create an 
inference of medical causation, i.e., that the veteran's 
presently assessed spinal disablement (or any singular 
pathology as an aspect thereof) is of service origin.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  


ORDER

Service connection for an anal fistula is denied.

Service connection for back disability is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals





 

